Evidently the word "not" was not in the court's charge, for no complaint was made thereof in the court below — its insertion must have been an error of the clerk in copying.
I think the court's charge wherein he told the jury if they believe from the evidence beyond a reasonable doubt appellant shot and killed deceased, "not for the purpose of protecting his person from unlawful violence from Clyde Graham and not because of reasonable apprehension at the time that the said Clyde Graham was using or was about to use unlawful violence upon him, the defendant, then he can not justify the killing of said Graham, if he did kill him, as done in his lawful defense." This unquestionably is the law, was applicable in this case, and was presenting the question from the State's standpoint.